Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application file on August 9, 2019,  the response to the Restriction/Election requirement received on October 29, 2020, and the amendments to the claims filed on February 18, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 and 22-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  sending the link to the customer and activating the link.  The claim recites that a link is generated and describes what happens if the link is activated and then moves on to state that the account is automatically created when it is identified that the link has been activated.  However the claim fails to set forth sending the link to the customer or the customer actively activating the link.  Appropriate correction is required.

32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what actively sends the link to the customer and what actively activates the link.  The claim recites that a link is generated and describes what happens if the link is activated and then moves on to state that the account is automatically created when it is identified that the link has been activated.  However the claim fails to set forth sending the link to the customer or the customer actively activating the link.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-17 and 22-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 12 and 17 and 22-31 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 12 as the claim that represents the claimed invention for analysis and is similar to independent system claim 32.  Claim 12 recites the limitations of receiving payment medium information associate with the customer that is read from a payment medium associated with the customer by the merchant for use in a first transaction between a customer and a merchant; processing the first transaction using the  payment medium information; generating a link such that activation of the link causes a customer account to be automatically created for the customer, wherein the payment medium information is associated with the customer account; creating, automatically in response to identifying that the link has been activated, the customer account, wherein the payment medium information is associate with the customer account; receiving an indication of a second transaction involving the customer; retrieving the payment medium information in response to receiving the indication of the  second transaction involving the customer and based on identification of the customer account; and processing the second transaction involving the customer as a cardless transaction using the payment medium information retrieved and associated with the customer account.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Facilitating transactions processing recites a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The server, payment processing service (PPS), merchant point of sale (POS) device, and data store in Claims 12 and 32 and the one or more memory units in claim 32 is just applying generic computer components to the recited abstract limitations.  Claim 32 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite server, payment processing service (PPS), merchant point of sale (POS) device, and data store in Claims 12 and 32 and the one or more memory units in claim 32. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 12 and 32 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification page 45, line 7 – page 46, line 10 about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 12 and 32 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 13-17, 22-31, and 33-35 further define the abstract idea that is present in independent claims 12 and 32 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 13-17, 22-31, and 33-35 are directed to an abstract idea.  Thus, the claims 12-17 and 22-35 are not patent-eligible.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-17 and 22-35 have been considered but are moot because arguments do not apply to the current rejection.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 8-13) are acknowledged, however they are not persuasive.  Specifically, applicant argues that the claims are not directed to an abstract idea (Remarks, pages 9-10).  However the claims are directed to the creation of a customer account for the use of contactless card payments, e.g. facilitating transactions, which is a commercial interaction and covers the performance of the limitation as a fundamental economic practice and therefore halls with the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Applicant’s arguments that the claims recite a practical application (Remarks, pages 10-12) are acknowledged, however they are not persuasive.  The claims only recite server, payment processing service (PPS), merchant point of sale (POS) device, and data store in Claims 12 and 32 and the one or more memory units in claim 32 at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Applicant’s arguments that the claims contain additional elements that amount to “something more” (Remarks, pages 12-13), are acknowledged, however they are not found persuasive.  Specifically, applicant’s specification sets forth, 
“Processors suitable for the execution of a computer program include, by way 
of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. The essential elements of a computer are a processor for performing actions in accordance with instructions and one or more memory devices for storing instructions and data. Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto-optical disks, or optical disks. However, a computer need not have such devices. Moreover, a computer can be embedded in another device, e.g., a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console, a Global Positioning System (GPS) receiver, or a portable storage device (e.g., a universal serial bus (USB) flash drive), to name just a few. Devices suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks[.]” (page 45, lines 7-24).
It is clear from the specification that the additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus the claims do not provide significantly more.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
2/26/2020
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693